Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1 – 2, 8 – 10, 12 – 13, and 17 - 19 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	The present invention is directed to a method for transmitting uplink packets based on QoS framework in wireless communication system. Each independent claim identifies the uniquely distinct features: 

	Regarding claim 1, a method for transmitting an uplink (UL) packet with a Quality of Service (QoS) flow identifier (ID) by a user equipment (UE) in a wireless communication system, the method comprising:
receiving, from a network. QoS flow prohibition information including information regarding whether the QoS flow ID is prohibited;
checking whether the QoS flow ID is prohibited based on the QoS flow prohibition information;
based on the QoS flow ID not being prohibited and the QoS flow ID being included in an UL QoS flow to data radio bearer (DRB) mapping rule configured to the UE. transmitting the UL packet with the QoS flow ID to the network via a DRB corresponding to the QoS flow ID in the UL QoS flow to DRB mapping rule: and
based on the QoS flow ID not being prohibited and the QoS flow ID not being included in
the UL QoS flow to DRB mapping rule, transmitting the UL packet with the QoS flow ID to the network via a default DRB.
wherein, based on the QoS flow ID being prohibited, the UL packet is discarded without considering the UL QoS flow to DRB mapping rule.

Regarding claim 12, a user equipment (UE) operating in a wireless communication system, the UE comprising:
a Radio Frequency (RF) module; and
a processor operably coupled to the RF module and configured to:
receive, from a network. Quality of Service (QoS) flow prohibition information including information regarding whether a QoS flow identifier (ID) is prohibited.
based on the QoS flow prohibition information, check whether the QoS flow ID to be transmitted with an uplink (UL) packet is prohibited, 
based on the QoS flow ID not being prohibited and the QoS flow ID being included in an UL QoS flow to data radio bearer (DRB) mapping rule configured to the UE. transmit the UL packet with the QoS flow ID to the network via a DRB corresponding to the QoS flow ID in the UL QoS flow to DRB mapping rule: and
based on the QoS flow ID not being prohibited and the QoS flow ID not being included in the UL QoS flow to DRB mapping rule, transmit the UL packet with the QoS flow ID to the network via a default DRB.
wherein, based on the QoS flow ID being prohibited, the UL packet is discarded without considering the UL QoS flow to DRB mapping rule.

The closest prior art, KUBOTA discloses conventional method for access control, either singularly or in combination, fail to anticipate or render the above features obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUVENA LOO whose telephone number is (571)270-1974.  The examiner can normally be reached on M-F 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/JUVENA W LOO/
Examiner, Art Unit 2473  
                                                                                                                                                                                                      




/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473